                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    THE KING/MOROCCO                                         CIVIL ACTION

    VERSUS                                                      NO. 19-11796

    LOUISIANA CAPITOL POLICE                               SECTION “R” (3)



                         ORDER AND REASONS


       Plaintiff The King/Morocco opposes the Magistrate Judge’s order

denying him the privilege of proceeding in forma pauperis in this case.

Having reviewed the complaint,1 the application to proceed without

prepaying fees or costs, 2 the applicable law, the Magistrate Judge’s order,3

and the plaintiff’s motion objecting to that order,4 the Court finds the

plaintiff’s objections to be without merit. Therefore, it is ordered that the

plaintiff’s motion to set aside the Magistrate Judge’s order is denied.




1      R. Doc. 1.
2      R. Doc. 2.
3      R. Doc. 3.
4      R. Doc. 4.
I.    BACKGROUND

      On July 22, 2019, the plaintiff filed a pro se complaint against the

Louisiana Capitol Police asserting a cause of action under 42 U.S.C. § 1983.5

In his complaint, the plaintiff alleges that the police officers in the Louisiana

state capitol building used excessive force, illegally searched and arrested the

defendant, and seized his vehicle in violation of his Fourth Amendment

rights. 6 The plaintiff acknowledges he was accused of disturbing the peace

and resisting arrest. 7 He seeks an award of $30,000,000.00 in certified gold

bars.8

      In pursuit of his § 1983 claim, the plaintiff filed an application to

proceed in this matter in forma pauperis. 9             This application was

automatically referred to the Magistrate Judge for review. Because the

plaintiff reported $4,000 in income over the past twelve months and listed

no expenses or debts, the Magistrate Judge denied the plaintiff’s

application.10 The Magistrate Judge also noted that the plaintiff’s claims are




5     R. Doc. 1.
6     See id. at 5.
7     See id.
8     Id. at 6.
9     R. Doc. 2.
10    See R. Doc. 3; See also R. Doc. 2.
                                      2
prescribed on the face of the complaint. 11 The plaintiff then filed a motion

seeking review of the Magistrate Judge’s order, which is before the Court. 12



II.   DISCUSSION

      The plaintiff first objects to the Magistrate Judge’s order on the

grounds that, notwithstanding the income he claimed on his pauper

application, he is impoverished and should therefore be allowed to proceed

in forma pauperis.13 The Court may authorize a litigant to proceed in forma

pauperis if a party is unable to pay the Court’s fees. 28 U.S.C. § 1915(a)(1).

The Court has wide discretion in denying an application to proceed in forma

pauperis, particularly in civil cases where courts “should grant the privilege

sparingly.” Flowers v. Turbine Support Div., 507 F.2d 1242, 1244 (5th Cir.

1975), superseded by statute on other grounds, Prison Litigation Reform

Act, 28 U.S.C. § 1915(d). The plaintiff’s financial affidavit shows that his

income was $4,000 last year, and that he has additional income of $576 from

SNAP benefits.14    Moreover, the plaintiff noted that he has no regular

monthly expenses, no dependents, and no debts or financial obligations. 15


11    Id.
12    R. Doc. 4.
13    R. Doc. 4 at 2.
14    R. Doc. 2 at 1.
15    Id. at 2.
                                      3
Because the plaintiff has sufficient income to pay the filing fee and no

outgoing expenses, the Magistrate Judge was correct to deny the plaintiff’s

pauper application.

      Additionally, the Magistrate Judge’s observation that the plaintiff’s

claims are prescribed on the face of the complaint is correct. 16 As the

Magistrate Judge correctly noted, § 1983 claims are subject to the

prescriptive period of the state in which the underlying cause of action

occurred. 17 See Wallace v. Kato, 549 U.S. 384, 387 (2007); Kingham v.

Pham, 753 Fed. App’x 336, 336-37 (5th Cir. 2019). Here, the plaintiff’s cause

of action arose in Louisiana.18 The plaintiff’s claims are delictual in nature,

and therefore subject to a prescriptive period of one year from the date the

harm was alleged. See La. Civ. Code. art. 3492; see also Eaglin v. Eunice

Police Dept., No. 2017-1875, 2018 WL 3154744 (La. June 27, 2018) (treating

a plaintiff’s claims for false arrest and imprisonment as delictual actions

subject to a one-year prescriptive period).        The plaintiff alleges the

underlying events took place on June 20, 2018, but he did not file suit until

July 22, 2019.19 Because the plaintiff did not file his complaint until more




16    R. Doc. 1.
17    R. Doc. 3.
18    R. Doc. 1 at 5.
19    R. Doc. 1 at 5.
                                      4
than a year after the alleged harm, the Magistrate Judge is correct that the

claims are prescribed on the face of the complaint. The plaintiff asserts that

the Magistrate Judge’s analysis is incorrect because he argues this is a

“federal matter” and therefore the Court should “usurp” the Louisiana

prescriptive period. 20 This argument is without merit, as it asks the Court to

ignore caselaw which dictates that the Court apply Louisiana’s prescriptive

period here.



     III. CONCLUSION

      For the foregoing reasons, the plaintiff’s motion to set aside the

Magistrate Judge’s order is denied, and the Magistrate Judge’s order is

affirmed.




         New Orleans, Louisiana, this _____
                                       3rd  day of October, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




20    R. Doc. 4 at 4.
                                      5
